CaseCase
     1:20-mj-00854-RLM
          1:20-mj-00854-RLM
                        *SEALED*
                             Document
                                  Document
                                      1 Filed
                                            1 09/23/20
                                               Filed 09/23/20
                                                         Page 1Page
                                                                of 151PageID
                                                                      of 15 PageID
                                                                             #: 19 #: 1




   RTP:NR
   F. #2019R01359

   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   ---------------------------X

   UNITED STATES OF AMERICA                              C O M P L AIN T
                                                         AN D AF F ID AVI T IN
              - against -                                S U P P O R T O F AR R E S T
                                                         W AR R AN T
   INGRIS CORONADO,
                                                         (18 U.S.C. § 1343)
                            Defendant.
                                                         20-MJ-854
   ---------------------------X

   EASTERN DISTRICT OF NEW YORK, SS:

                 ANTHONY CASOLA, being duly sworn, deposes and states that he is a

   Special Agent with the Federal Bureau of Investigation, duly appointed according to law and

   acting as such.

                 Upon information and belief, in or about and between August 2014 and

   September 2018, both dates being approximate and inclusive, within the Eastern District of

   New York and elsewhere, the defendant INGRIS CORONADO, did devise a scheme and

   artifice to defraud her employer, a not-for-profit organization operating in Queens, New

   York, and to obtain money and property from it by means of one or more materially false and

   fraudulent pretenses, representations and promises, and for the purpose of executing such

   scheme and artifice, to transmit and cause to be transmitted by means of wire communication

   in interstate and foreign commerce, writings, signs, signals, pictures and sounds.

                 (Title 18, United States Code, Section 1343)
CaseCase
     1:20-mj-00854-RLM
          1:20-mj-00854-RLM
                        *SEALED*
                             Document
                                  Document
                                      1 Filed
                                            1 09/23/20
                                               Filed 09/23/20
                                                         Page 2Page
                                                                of 152PageID
                                                                      of 15 PageID
                                                                             #: 20 #: 2

                                                                                                    2

                    The source of your deponent’s information and the grounds for his belief are

   as follows: 1

                    1.     I am a Special Agent with the Federal Bureau of Investigation (“FBI”)

   and have been involved in the investigation of numerous cases involving the use of the mail

   or electronic means of communication to facilitate financial frauds, including investigations

   of the theft of funds from not-for-profit entities. I am familiar with the facts and

   circumstances set forth below from my participation in the investigation; my review of the

   investigative file, and from reports of other law enforcement officers involved in the

   investigation.

                                              Background

                    2.     The New York City Department of Investigation (“DOI”) and FBI have

   been investigating potential financial improprieties relating to a not-for-profit entity

   operating in Queens, New York (the “Victim Institution”).

                    3.     The Victim Institution is a 501(c)(3) not-for-profit organization that

   provides services to young adults at multiple locations in Southeast Queens. The Victim

   Institution receives the substantial majority of its funds from New York City government

   agencies. According to the Victim Institution’s most recent publicly available tax filings, it

   received approximately:

              a. $3.48 million in funds from New York City government agencies (out of total
                 revenues of approximately $3.9 million) for fiscal year 2017 (July 1, 2017 –
                 June 30, 2018);



          1       Because the purpose of this Complaint is to set forth only those facts necessary
   to establish probable cause to arrest, I have not described all the relevant facts and
   circumstances of which I am aware.
CaseCase
     1:20-mj-00854-RLM
          1:20-mj-00854-RLM
                        *SEALED*
                             Document
                                  Document
                                      1 Filed
                                            1 09/23/20
                                               Filed 09/23/20
                                                         Page 3Page
                                                                of 153PageID
                                                                      of 15 PageID
                                                                             #: 21 #: 3

                                                                                                 3

             b. $3.12 million in funds from New York City government agencies (out of total
                revenues of approximately $3.51 million) for fiscal year 2016 (July 1, 2016 –
                June 30, 2017);
             c. $3.30 million in funds from New York City government agencies (out of total
                revenues of approximately $3.40 million) for fiscal year 2015 (July 1, 2015 –
                June 30, 2016); and
             d. $2.57 million in funds from New York City government agencies (out of total
                revenues of approximately $2.91 million) for fiscal year 2014 (July 1, 2014 –
                June 30, 2015).

                 4.     At all times relevant to this Complaint, the defendant INGRIS

   CORONADO (“CORONADO”) was employed by the Victim Institution as a Program

   Director at a middle school in Queens, New York (the “Queens Middle School”). The

   Victim Institution’s program at the Queens Middle School has been funded by a contract

   with a New York City government agency since at least September 2007, including a

   contract entered into between the Victim Institution and the New York City Department of

   Youth and Community Development (“DYCD”) in the amount of approximately $3.87

   million for services provided between September 1, 2017 and June 30, 2020.

                      CORONADO’S Theft of the Victim Institution’s Funds

                 5.     As set forth in greater detail below, the investigation has identified

   evidence that CORONADO has repeatedly defrauded the Victim Institution by causing it to

   issue checks in the names of individuals or vendors employed by the Victim Institution that

   CORONADO then deposited into her personal bank account (the “Coronado Bank

   Account”) for her own use.

                  Fraud Involving the Victim Institution’s Employee Paychecks

                 6.     As part of the investigation, law enforcement agents and investigators

   have reviewed the Coronado Bank Account. In connection with that review, investigators

   have identified numerous instances in which checks that appear to be payroll checks that
CaseCase
     1:20-mj-00854-RLM
          1:20-mj-00854-RLM
                        *SEALED*
                             Document
                                  Document
                                      1 Filed
                                            1 09/23/20
                                               Filed 09/23/20
                                                         Page 4Page
                                                                of 154PageID
                                                                      of 15 PageID
                                                                             #: 22 #: 4

                                                                                                 4

   were drawn against the Victim Institution’s bank accounts and payable to various employees

   of the Victim Institution were in fact double endorsed by Coronado and deposited into the

   Coronado Bank Account. In total, between in or about August 2014 and September 2018,

   investigators have identified approximately $20,000 of checks made out to at least 13

   different individuals (the “Victim Employees”) that were deposited into the Coronado Bank

   Account.

                 7.      At all times relevant to this Complaint, the Victim Institution’s payroll

   services were handled by a payroll processing company (the “Payroll Processor”). The

   Payroll Processor’s headquarters were located in New Jersey.

                 8.      Since in or about January 2018, the Payroll Processor generated

   paychecks for employees of the Victim Institution in the following manner. Authorized

   employees of the Victim Institution (the “Authorized Employees”) entered hours and wage

   rates for the Victim Institution’s employees for each pay period. The Authorized

   Employees entered the wage and hour information into an internet-based portal (the

   “Portal”). The Authorized Employees were only able to access the Portal by entering a

   unique user name and password. Using the information that the Authorized Employees

   entered into the Portal, the Payroll Processor would generate payments to the employees of

   the Victim Institution – either as direct deposit transfers or as physical checks that were

   mailed to the Victim Institution’s headquarters in Queens, New York. Prior to January

   2018, an employee of the Victim Institution electronically submitted payroll data to the

   Payroll Processor, but the Victim Institution did not use the Portal.

                 9.      In connection with the investigation, agents have interviewed an

   individual who was employed by the Victim Institution between in or about 2014 and early
CaseCase
     1:20-mj-00854-RLM
          1:20-mj-00854-RLM
                        *SEALED*
                             Document
                                  Document
                                      1 Filed
                                            1 09/23/20
                                               Filed 09/23/20
                                                         Page 5Page
                                                                of 155PageID
                                                                      of 15 PageID
                                                                             #: 23 #: 5

                                                                                                  5

   2018 (the “Victim Institution Bookkeeper”). The Victim Institution Bookkeeper worked in

   the Victim Institution’s accounts payable department in or about and between 2015 and early

   2018. In that capacity, the Victim Institution Bookkeeper was aware that CORONADO

   served in a supervisory capacity at the Victim Institution and was responsible for approving

   employee time sheets and submitting those time sheets to the Victim Institution’s payroll

   staff to be submitted to the Payroll Processor.

                                         Victim Employees

   Victim Employee-1

                  10.    In connection with the investigation, law enforcement investigators

   interviewed an individual who had been employed by the Victim Institution (“Victim

   Employee-1”).

                  11.     Victim Employee-1 confirmed that s/he had worked at the Victim

   Institution for approximately two months during the summer of 2014, s/he worked as a

   teacher at a summer program offered at a middle school located in Queens, New York.         In

   connection with that work, Victim Employee-1 was paid by check from the Victim

   Institution.

                  12.    While Victim Employee-1 was employed at the Victim Institution in

   2014, s/he resided with INGRIS CORONADO and a family member of CORONADO who

   was also employed at the Victim Institution (“Associate-1”).

                  13.    During the interview, Victim Employee-1 was shown two checks

   written to his/her name that were drawn against the JP Morgan Chase account held in the

   name of the Victim Institution account (the “Chase Account”) dated: (i) July 15, 2014 (in the

   amount of $298.96); and (ii) July 31, 2014 (in the amount of $228.87). Victim Employee-1
CaseCase
     1:20-mj-00854-RLM
          1:20-mj-00854-RLM
                        *SEALED*
                             Document
                                  Document
                                      1 Filed
                                            1 09/23/20
                                               Filed 09/23/20
                                                         Page 6Page
                                                                of 156PageID
                                                                      of 15 PageID
                                                                             #: 24 #: 6

                                                                                                 6

   believed that these were checks s/he had received for work at the Victim Institution as the

   dates on the checks corresponded with Victim Employee-1’s employment with the Victim

   Institution. Further, Victim Employee-1 indicated that the check amounts were consistent

   with his/her recollection of how much s/he was paid and the endorsement on the back of the

   checks appeared to be his/her signature.

                 14.    During the same interview, Victim Employee-1 was also shown two

   checks drawn against the Chase Account dated: (i) August 15, 2014 in the amount of

   $375.41 and (ii) September 2, 2014 in the amount of $447.72 (the “Forged Victim

   Employee-1 Checks”). Victim Employee-1 indicated that the endorsement signature on the

   Forged Victim Employee-1 Checks did not belong to him/her. Victim Employee-1 further

   noted that the dates on the Forged Victim Employee-1 Checks were for a time after his/her

   work with the Victim Institution had finished and so s/he would not have been entitled to a

   paycheck.

                 15.    Victim Employee-1 further confirmed that while s/he was living with

   CORONADO and Associate-1, s/he had never asked CORONADO or Associate-1 to cash

   checks for him/her or endorsed checks over to either individual.

                 16.    Bank records reflect that on or about August 18, 2014 and September 2,

   2014, the Forged Victim Employee-1 Checks were deposited into the Coronado Bank

   Account.

   Victim Employee-2

                 17.    In connection with the investigation, law enforcement investigators

   interviewed a second individual who had been employed by the Victim Institution (“Victim

   Employee-2”).
CaseCase
     1:20-mj-00854-RLM
          1:20-mj-00854-RLM
                        *SEALED*
                             Document
                                  Document
                                      1 Filed
                                            1 09/23/20
                                               Filed 09/23/20
                                                         Page 7Page
                                                                of 157PageID
                                                                      of 15 PageID
                                                                             #: 25 #: 7

                                                                                                  7

                 18.     Victim Employee-2 confirmed that s/he had worked at the Victim

   Institution intermittently between in or about April 2016 and December 2018. Victim

   Employee-2 indicated that s/he knew Associate-1 socially and became familiar with the

   Victim Institution from his/her interactions with CORONADO and Associate-1. Victim

   Employee-2 was interviewed for a job at the Victim Institution by CORONADO and was

   hired by the Victim Institution.

                 19.     During Victim Employee-2’s employment with the Victim Institution,

   Victim Employee-2 wrote down his/her work hours at the beginning and end of each shift.

   CORONADO would enter the hours into a system and print out a timesheet for Victim

   Employee-2 to review and sign. In a few instances where the time sheet had errors, Victim

   Employee-2 discussed the issue with CORONADO and the proper time was entered.

                 20.     In connection with his/her work at the Victim Institution, Victim

   Employee-2 was compensated on a bi-weekly basis by paper check that was given to him/her

   by CORONADO or another employee of the Victim Institution. Victim Employee-2 had

   made a request to be switched to a “direct deposit” paycheck, but was informed by

   CORONADO that the process “took too long.”

                 21.     During the interview, investigators showed Victim Employee-2 sixteen

   checks dated between January and August 2018, totaling approximately $12,400, that were

   purportedly issued to Victim Employee-2 and that appear to be Victim Institution payroll

   checks (the “Forged Victim Employee-2 Checks”). Victim Employee-2 indicated that s/he

   had never received the Forged Victim Employee-2 Checks and that the endorsement

   signature on the Forged Victim Employee-2 Checks did not belong to him/her. Victim

   Employee-2 further indicated that s/he did not authorize any other individual to deposit the
CaseCase
     1:20-mj-00854-RLM
          1:20-mj-00854-RLM
                        *SEALED*
                             Document
                                  Document
                                      1 Filed
                                            1 09/23/20
                                               Filed 09/23/20
                                                         Page 8Page
                                                                of 158PageID
                                                                      of 15 PageID
                                                                             #: 26 #: 8

                                                                                                  8

   Forged Victim Employee-2 Checks on his/her behalf. Victim Employee-2 further noted that

   the Forged Victim Employee-2 Checks were dated for a period of time during 2018 when

   s/he was not employed at the Victim Institution and would not have therefore received a

   paycheck.

                 22.    Bank records reflect that on or about and between January 17, 2018 and

   August 31, 2018, the Forged Victim Employee-2 Checks were deposited into the Coronado

   Bank Account.

   Victim Employee-3

                 23.    In connection with the investigation, law enforcement investigators

   interviewed a third individual who had been employed by the Victim Institution (“Victim

   Employee-3”).

                 24.    Victim Employee-3 confirmed that s/he had worked at the Victim

   Institution between June and August 2016 and then again between December 2016 and

   July 2017. Victim Employee-3 confirmed s/he had been recruited to work there by

   Associate-1. Victim Employee-3 confirmed that s/he had been paid approximately $12 per

   hour for his/her work at the Victim Institution and was paid via direct deposit. Victim

   Employee-3 further indicated that s/he was promoted to a salaried position at the Victim

   Institution and that, due to some of his/her account information being entered improperly to

   reflect the promotion, Victim Employee-3 received paper checks on two occasions.

                 25.    During the interview, which took place in August 2019, s/he was

   shown a check written to his/her name that was drawn against the Victim Institution’s Bank

   of America Account, dated July 29, 2016 in the amount of $672.62 (the “Forged Victim
CaseCase
     1:20-mj-00854-RLM
          1:20-mj-00854-RLM
                        *SEALED*
                             Document
                                  Document
                                      1 Filed
                                            1 09/23/20
                                               Filed 09/23/20
                                                         Page 9Page
                                                                of 159PageID
                                                                      of 15 PageID
                                                                             #: 27 #: 9

                                                                                                 9

   Employee-3 Check”). Victim Employee-3 confirmed that s/he had not seen this check prior

   to it being shown to him/her by DOI investigators during the interview.

                 26.    Bank records reflect that the Forged Victim Employee-3 Check was

   deposited into the Coronado Bank Account on or about August 1, 2016.

                 27.    In addition to Victim Employee-1, Victim Employee-2 and Victim

   Employee-3, law enforcement agents have interviewed six other Victim Institution

   employees, each of whom was supervised by CORONADO. In each case, the Victim

   Employee was shown one or more checks that were issued by the Victim Institution to the

   Victim Employee (the “Forged Victim Employee Checks”). In each case, the Victim

   Employee confirmed that he or she had not received the Forged Victim Employee Checks

   and that the endorsement on the back did not belong to him/her.

                 28.    In total, law enforcement agents have identified at least 42 Forged

   Victim Employee Checks totaling $20,121.55. In each case, the Forged Victim Employee

   Check was deposited into the Coronado Bank Account.

                                        The Victim Vendors

                 29.    In connection with the investigation, law enforcement agents have also

   identified multiple instances in which checks that were drawn against bank accounts held in

   the Victim Institution’s name and issued to individuals or entities that had provided services

   to the Victim Institution (the “Victim Vendors”) were misappropriated by CORONADO.

   Victim Vendor-1

                 30.    In connection with the investigation, law enforcement agents

   interviewed an individual (“Victim Vendor-1”) who had provided assistance to the Victim
Case Case
     1:20-mj-00854-RLM
          1:20-mj-00854-RLM
                        *SEALED*
                             Document
                                 Document
                                      1 Filed
                                           1 09/23/20
                                              Filed 09/23/20
                                                        Page Page
                                                             10 of 10
                                                                   15 of
                                                                      PageID
                                                                         15 PageID
                                                                              #: 28 #: 10

                                                                                                  10

    Institution to prepare an application to receive grant funding from a New York City

    government agency on behalf of the Victim Institution (the “NYC Grant Application”).

                  31.    Victim Vendor-1 met with CORONADO in or about September 2014.

    From late 2014 through approximately February 2015, Victim Vendor-1 worked with

    CORONADO to prepare the “NYC Grant Application.” Victim Vendor-1 recalled that

    his/her work on the NYC Grant Application lasted two or three weeks and that CORONADO

    was his/her principal point of contact. Victim Vendor-1 did not recall any discussion with

    CORONADO or anyone else at the Victim Institution about the amount that s/he would be

    compensated for working on the NYC Grant Application.

                  32.    Victim Vendor-1 confirmed that in or about December 2017, s/he was

    paid $5,000 by the Victim Institution for his/her work on the NYC Grant Application.

                  33.    During the interview, Victim Vendor-1 was shown a check written to

    his/her name drawn against the Victim Institution Chase Account, dated June 30, 2016, in the

    amount of $2,500.00 (the “Forged Victim Vendor-1 Check”). Victim Vendor-1 confirmed

    that s/he had not seen this check prior to it being shown to him/her by investigators on or

    about August 26, 2019. Victim Vendor-1 further confirmed that the signature on the back of

    the check was not his/her signature.

                  34.    Bank records reflect that the Victim Vendor-1 Check was deposited

    into the Coronado Bank Account on or about September 8, 2016.

    Victim Vendor-2

                  35.    In connection with the investigation, law enforcement investigators

    interviewed an individual (“Victim Vendor-2”) who had provided assistance to the Victim

    Institution in preparing the NYC Grant Application.
Case Case
     1:20-mj-00854-RLM
          1:20-mj-00854-RLM
                        *SEALED*
                             Document
                                 Document
                                      1 Filed
                                           1 09/23/20
                                              Filed 09/23/20
                                                        Page Page
                                                             11 of 11
                                                                   15 of
                                                                      PageID
                                                                         15 PageID
                                                                              #: 29 #: 11

                                                                                               11

                  36.    In or about January 2013 through June 2016, Victim Vendor-2 was

    employed by the New York City Department of Education at the Queens Middle School

    where CORONADO also worked on behalf of the Victim Institution.

                  37.    In or about February 2015, CORONADO requested Victim Vendor-2’s

    assistance with the NYC Grant Application and Victim Vendor-2 assisted CORONADO in

    revising the NYC Grant Application. Victim Vendor-2 never discussed with CORONADO

    receiving compensation from the Victim Institution in connection with Victim Vendor-2’s

    assistance. Victim Vendor-2 learned at some later date that the Victim Institution had been

    awarded the NYC Grant.

                  38.    Approximately one year later, CORONADO contacted Victim Vendor-

    2 and informed him/her that CORONADO wanted to pay Victim Vendor-2 $1,000 for

    his/her work on the NYC Grant Application. Victim Vendor-2 provided CORONADO with

    his/her contact information to facilitate the payment, which Victim Vendor-2 believed would

    be paid by the Victim Institution, the New York City Department of Education or funds

    associated with the NYC Grant (and not from CORONADO personally).

                  39.    Victim Vendor-2 never received any funds from CORONADO and

    never spoke with CORONADO about not receiving the funds.

                  40.    During the interview, Victim Vendor-2 was shown a check drawn

    against the Victim Institution Chase Account, dated June 30, 2016 and written to his/her

    name in the amount of $1,000 (the “Forged Victim Vendor-2 Check”). Victim Vendor-2

    confirmed that s/he had not seen this check prior to it being shown to him/her by

    investigators on or about August 29, 2019 and that the endorsement signature on the check

    did not belong to him/her.
Case Case
     1:20-mj-00854-RLM
          1:20-mj-00854-RLM
                        *SEALED*
                             Document
                                 Document
                                      1 Filed
                                           1 09/23/20
                                              Filed 09/23/20
                                                        Page Page
                                                             12 of 12
                                                                   15 of
                                                                      PageID
                                                                         15 PageID
                                                                              #: 30 #: 12

                                                                                                12

                  41.     Bank records reflect that the Victim Vendor-2 Check was deposited in

    to the Coronado Bank account on or about August 26, 2016.

    Victim Vendor-3

                  42.     In connection with the investigation, law enforcement investigators

    interviewed another individual (“Victim Vendor-3”) whose company had provided

    entertainment services to the Victim Institution.

                  43.     Victim Vendor-3 indicated that his/her company had provided

    entertainment services to the Victim Institution in or about August 2015. Victim Vendor-3

    further told investigators that in August 2015, the Victim Institution had issued his/her

    company check in the amount of $1,000, which represented payment-in-full for the August

    2015 services. Victim Vendor-3 confirmed that his/her company had cashed the check and

    noted that s/he recognized the endorsement stamp on the back of the August 14, 2015 check.

                  44.     During the interview, Victim Vendor-3 was shown a second check,

    dated June 30, 2016, in the amount of $2,500 that was drawn against the Victim Institution

    Chase Account to his/her company (the “Forged Victim Vendor-3 Check”). Victim Vendor-

    3 stated that his/her company had not provided any services to the Victim Institution in 2016

    and had not received or deposited the Forged Victim Vendor-3 Check. Victim Vendor-3

    further indicated that he did not recognize the endorsement on the Forged Victim Vendor-3

    Check and noted that Victim Vendor-3 and his/her company used a stamp (as opposed to a

    signature) to endorse checks.

                  45.     Bank records reflect that the Victim Vendor-3 Check was deposited in

    to the Coronado Bank account on or about August 19, 2016.
Case Case
     1:20-mj-00854-RLM
          1:20-mj-00854-RLM
                        *SEALED*
                             Document
                                 Document
                                      1 Filed
                                           1 09/23/20
                                              Filed 09/23/20
                                                        Page Page
                                                             13 of 13
                                                                   15 of
                                                                      PageID
                                                                         15 PageID
                                                                              #: 31 #: 13

                                                                                                 13

    Victim Vendor-4

                  46.     In connection with the investigation, law enforcement investigators

    interviewed an individual representative (the “Representative”) of a company (“Victim

    Vendor-4”) that had purportedly provided entertainment services to the Victim Institution.

                  47.     Investigators provided Victim Vendor-4’s Representative with an April

    21, 2016 check, in the amount of $1,057.00 that had been issued by the Victim Institution to

    Victim Vendor-4 (the “Forged Victim Vendor-4 Check”) and, per the memo line of the

    Victim Vendor-4 Check, related to “Movie Tickets NF.”

                  48.     The Representative confirmed that Victim Vendor-4 had no records

    relating to any services provided to the Victim Institution in or about April 2016.

    Additionally, the Representative confirmed that Victim Vendor-4 (and Victim Vendor-4’s

    bank) had no record of Victim Vendor-4 ever receiving or depositing the Forged Victim

    Vendor-4 Check.

                  49.     Bank records reflect that the Victim Vendor-4 Check was deposited in

    to the Coronado Bank account on or about May 6, 2016.

    The Interview of CORONADO

                  50.     On or about September 14, 2020, CORONADO was interviewed by the

    undersigned outside of her residence in Staten Island, New York. She was advised of the

    identity of the interviewers and that her participation in the interview was voluntary.

                  51.     During the interview, CORONADO stated the following in sum and

    substance and in part:

               a. She had been employed at the Victim Institution for approximately 7 years and
                  works a director for two of the Victim Institution’s programs;
               b. She regularly oversees between 5 and 20 part-time employees;
Case Case
     1:20-mj-00854-RLM
          1:20-mj-00854-RLM
                        *SEALED*
                             Document
                                 Document
                                      1 Filed
                                           1 09/23/20
                                              Filed 09/23/20
                                                        Page Page
                                                             14 of 14
                                                                   15 of
                                                                      PageID
                                                                         15 PageID
                                                                              #: 32 #: 14

                                                                                              14

               c. CORONADO, or a deputy reporting to her, is responsible for approving and
                  submitting the computerized timesheets of the employees who report to her via
                  the Payroll Processor. These employees then receive their checks via direct
                  deposit or, if the employee does not use direct deposit, via paper checks that
                  are delivered to the Victim Institution’s main office; and
               d. Once the checks are delivered to the Victim Institution’s main office,
                  CORONADO or someone she supervises will bring the checks to their
                  program site to be distributed to the employees by CORONADO or someone
                  acting at her direction.

                   52.     During the interview, the undersigned showed CORONADO a copy of

    one of the Forged Victim Employee Checks that had been deposited into the Coronado Bank

    Account. CORONADO indicated that she had either deposited the money in the Victim

    Employee’s account or into the Coronado Bank Account, in which case she had then had

    paid the Victim Employee in cash. She indicated that this check reflected the only time that

    she had deposited a check belonging to an employee of the Victim Institution into an account

    she controlled.

                   53.     The undersigned then showed CORONADO a copy of one of the

    Forged Victim Vendor Checks that had been deposited into the Coronado Bank Account.

    She claimed that the deposit was a result of an error and that she had reimbursed the Victim

    Institution in cash.

                   54.     The undersigned advised CORONADO that making false statements to

    a federal agent constituted a crime and further advised CORONADO that there appeared to

    be numerous Forged Victim Employee Checks deposited into the Coronado Bank Account.

                   55.     CORONADO stated that with respect to certain Forged Victim

    Employee Checks, the employees received the money represented in the Forged Victim

    Employee Checks, and in other instances, she kept the money for herself.
Case Case
     1:20-mj-00854-RLM
          1:20-mj-00854-RLM
                        *SEALED*
                             Document
                                 Document
                                      1 Filed
                                           1 09/23/20
                                              Filed 09/23/20
                                                        Page Page
                                                             15 of 15 of
                                                                      PageID
                                                                         15 PageID
                                                                              #: 33 #: 15

                                                                                              15


                  WHEJFORE,      your deponent respectfully requests that the defendant

                         I'd'
    INGRIS CORONADC!l be dealt WIth accor     1~
                                                    1                            _




                                             AN~
                                             Special Agent, Federal Bureau of Investigation

    Sworn to before me bt telephone this
    23day of September, 2020
    _I




         S/ RLM
    TIIE HONORABLE .R.OANNE L. MANN
    UNIlED STAlES W\GIS1RAlE    JUDGE
                     I
    EASlERN DISlRIClf OF NEW YORK
